Plaintiff in error, James Pursley, was convicted on a charge that he did have in his possession three quarts of whisky with the unlawful intent to sell the same, and his punishment fixed at confinement in the county jail for 30 days and a fine of $50. From the judgment rendered on the verdict he appeals. The proof on the part of the state is undisputed. It shows that the defendant had six pints and one half pint of whisky in the pockets of his clothes.
No brief has been filed, and when the case was called for final submission, no appearance was made in behalf of plaintiff in error. Whereupon the Attorney General moved to affirm the judgment for failure to prosecute the appeal. An examination of the record discloses that the appeal is destitute of merit. It follows the judgment should be and is hereby affirmed. Mandate forthwith.